 



Exhibit 10.3
Restricted Stock Award Notice and Agreement
(Director)

              Bob Evans Farms, Inc.   Optionee:   Award Number:
ID: 31-4421866
3776 South High Street
Columbus, OH 43207
      Plan:   First Amended
and Restated 1998
Stock Option and
Incentive Plan
 
      ID:    

Effective «DATE_OF_GRANT», you have been granted a Restricted Stock Award
consisting of «M___shares» shares of common stock, par value $0.01 per share, of
Bob Evans Farms, Inc. (the “Company”). You will not receive the common stock
subject to this Restricted Stock Award unless and until the applicable vesting
conditions are satisfied. These vesting conditions and the other terms of this
Restricted Stock Award are explained on the reverse side of this document.

              BOB EVANS FARMS, INC.


 
  By:    
 
      [Name]
[Title]
Date:

This Restricted Stock Award Notice and Agreement is not a stock certificate or a
negotiable instrument. The stock subject to this Restricted Stock Award Notice
and Agreement cannot be transferred, pledged, assigned or otherwise encumbered
until all applicable vesting conditions are satisfied.
By your receipt of this Restricted Stock Award Notice and Agreement, you and the
Company agree that this Restricted Stock Award is granted under and governed by
the terms and conditions of the Bob Evans Farms, Inc. First Amended and Restated
1998 Stock Option and Incentive Plan, including the terms and conditions set
forth on the reverse side of this Restricted Stock Award Notice and Agreement.
Section 409A of the Internal Revenue Code (“Section 409A”) imposes substantial
penalties on persons who receive some forms of deferred compensation. Your
Restricted Stock Award has been designed to avoid these penalties. However,
because the Internal Revenue Service has not yet issued rules fully defining the
effect of Section 409A, it may be necessary to revise your Restricted Stock
Award Notice and Agreement if you are to avoid these penalties. By accepting
this Restricted Stock Award, you agree to accept those revisions, without any
further consideration, even if those revisions change the terms of your
Restricted Stock Award and reduce its value or potential value.

 



--------------------------------------------------------------------------------



 



Bob Evans Farms, Inc.
First Amended and Restated
1998 Stock Option and Incentive Plan
Restricted Stock Award Notice and Agreement
Bob Evans Farms, Inc. (the “Company”) is pleased to inform you that you have
been granted a “Restricted Stock Award.” Your Award has been awarded under the
Bob Evans Farms, Inc. First Amended and Restated 1998 Stock Option and Incentive
Plan (the “Plan”), which, together with this Restricted Stock Award Notice and
Agreement (“Agreement”), sets forth the terms and conditions of this Award and
is incorporated by reference into this Agreement. Copies of the Plan and the
prospectus are also available at our Compensation Department. The Plan and the
prospectus contain important information and we urge you to review them
carefully.

     
Award Information:
   
Grantee:
   
Grant Date:
   
Number of Shares of Restricted Stock Awarded:
   

What is a Restricted Stock Award?
A Restricted Stock Award is a grant of shares of common stock, par value $0.01,
of the Company (“Shares”), but your right to receive the Shares is subject to
transfer and other restrictions that will lapse or “vest” upon the occurrence of
certain events. We call the Shares subject to this Restricted Stock Award
“Restricted Stock.” Until the vesting requirements are satisfied, your
Restricted Stock will be credited to an account maintained for you by the
Company. You will not receive certificates for the Restricted Stock unless and
until the vesting requirements are satisfied.
Vesting:
Your Restricted Stock will vest on [___].
As soon as administratively feasible after the vesting date, you will be issued
Shares equal in number to the number of Shares of Restricted Stock then vesting.
Effect of a Change in Control of the Company: This Award will vest immediately
if, within 36 months after a change in control of the Company, the Plan is
terminated and not replaced simultaneously with a similar program providing
comparable benefits. A “change in control” is defined in the Plan.
Restrictions on Transfer of Restricted Stock: You may not pledge, transfer,
assign, mortgage, sell or otherwise dispose or encumber any of the Shares
subject to this Restricted Stock Award until they are vested. Additionally, no
interest in your Restricted Stock Award may be subject to seizure for the
payment of debts, judgments, alimony, or be reached or transferred in the event
you become bankrupt or insolvent until the Shares vest. Once the vesting
requirements are satisfied, the Company does not impose any restrictions on the
resale of the Shares issued to you. However, certain restrictions may be imposed
by the federal securities laws on the resale of the Shares you acquire under the
Plan. See “Section 16 Officers and Affiliates” below.
Rights as a Stockholder: During the period in which your Restricted Stock has
not vested, you will have all of the rights of a stockholder of the Company with
respect to the Restricted Stock, including the right to vote the Restricted
Stock and to receive cash dividends paid on the Restricted Stock (any dividends
paid in Shares will be held in the escrow account and distributed when the
Shares upon which they were paid are distributed). However, you will not be
entitled to receive dividends or vote on matters with record dates prior to the
Grant Date.
Tax Consequences: This brief discussion of the federal tax rules that affect
your Restricted Stock Award is provided as general information (not as personal
tax advice) and is based on the Company’s understanding of federal tax laws and
regulations in effect as of the date of this Restricted Stock Award.
You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your Restricted Stock Award.
You will not be required to pay ordinary income taxes on the value of this
Restricted Stock Award when issued. However, you will be required to pay
federal, state and local income, wage and employment taxes when the vesting
requirements are met. The amount taxed is the full Fair Market Value (as defined
in the Plan) of the Restricted Stock on the date the vesting requirements are
satisfied. When you sell the Shares you acquire through this Restricted Stock
Award, the difference between their Fair Market Value when sold and the Fair
Market Value on the vesting date will be taxed as a long term capital gain (or
loss), if you sell the Shares more than one year after the vesting date, or as a
short term capital gain (or loss), if you sell the Shares one year or less after
the vesting date.
Plan Controls: The terms contained in the Plan are incorporated into and made a
part of this Agreement and this Agreement shall be governed by and construed in
accordance with the terms of the Plan. In the event of any actual or alleged
conflict between the terms of the Plan and terms of this Agreement, the terms of
the Plan shall be controlling and determinative.
Section 16 Officers and Affiliates: Directors of the Company are subject to the
requirements of Section 16 of the Securities Exchange Act of 1934, as amended.
You are responsible for ensuring that all the requirements of Section 16 are
met, including filing notices of your receipt of this Restricted Stock Award
with the Securities and Exchange Commission on a Form 4. Additionally, certain
restrictions are imposed by the federal securities laws on your ability to sell
or transfer Shares acquired under the Plan, including Rule 144 under the
Securities Act of 1933, as amended.
IRS CIRCULAR 230 DISCLOSURE: In order to ensure compliance with requirements
imposed by the U.S. Internal Revenue Service, we inform you that any federal tax
advice contained in this communication (including any attachments) is not
intended or written to be used, and it cannot be used, by any taxpayer for the
purpose of (i) avoiding penalties that may be imposed under the U.S. Internal
Revenue Code or (ii) promoting, marketing, or recommending to another person,
any transaction or other matter addressed herein.
[l20894al2089491.jpg]

 